DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed October 21, 2022 is acknowledged.  Claim 1 is pending in the application.  Claims 2-4 have been cancelled.

Priority
The instant specification indicates this application is a continuation-in-part (CIP) of U.S. patent application Serial No. 15/843,779, filed December 15, 2017 (see P1, L2-5 of the specification).  However, the instant application is not entitled to the benefit of the prior-filed application because the Application Data Sheet (ADS) filed October 21, 2022 has been reviewed and the correction to the benefit claim has been rejected as untimely.  Should Applicant desire to claim the benefit of the filing date of the prior application, Applicant will need to petition to have it added.  Attention is directed to MPEP § 211.  If Applicant chooses not to claim benefit to the prior-filed application, Applicant is required to delete P1, L2-5 of the instant specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. US 20180251807 (hereinafter “Chen”).
With respect to claim 1, Chen teaches a method of fermenting Rosa sterilis var. leioclada (Abstract; and paragraphs [0002] and [0005]). 
Regarding the limitation of comprising the steps of: mixing a Lactobacillus casei strain, a Bifidobacterium longum strain, and a Saccharomyces cerevisiae strain to form a microbial mixture wherein a cell number ratio of the Lactobacillus casei strain, the Bifidobacterium longum strain and the Saccharomyces cerevisiae strain is 0.3-1:0.2-0.9:1-1.8 as recited in claim 1, Chen teaches a Lactobacillus casei strain, a Bifidobacterium longum strain, and a Saccharomyces cerevisiae strain are mixed in a cell number ratio of the Lactobacillus casei strain, the Bifidobacterium longum strain and the Saccharomyces cerevisiae strain of 0.3-1:0.2-0.9:1-1.8 to form a microbial mixture (Abstract; and paragraph [0006]).
Regarding the limitation of preparing a fruit sample of Rosa sterilis var. leioclada as recited in claim 1, Chen teaches the Rosa sterilis var. leioclada sample may be steamed, softened, incised, or squeezed (paragraph [0029]).
 Regarding the limitation of fermenting the fruit sample of Rosa sterilis var. leioclada with the microbial mixture at 22-33°C for 6-15 days to obtain a fermented juice wherein a total concentration of the Lactobacillus casei strain, the Bifidobacterium longum strain, and the Saccharomyces cerevisiae strain in a mixture solution containing the microbial mixture and the fruit sample of Rosa sterilis var. leioclada is between 1.5 x 107 and 3.5 x 107 CFU/mL as recited in claim 1, Chen teaches fermenting the fruit sample of Rosa sterilis variant leioclada by the microbial mixture at 22-33 degrees C for 6-15 days to obtain a fermented juice, and the total concentration of the Lactobacillus casei strain, Bifidobacterium longum strain and Saccharomyces cerevisiae strain in a mixture solution containing the microbial mixture and the fruit sample of Rosa sterilis variant leioclada is 1.5x 107 to 3.5x 107 colony forming unit/ml (Abstract; and paragraphs [0006], [0031], and [0032]).
Regarding the limitation of a volumetric percentage of the microbial mixture is 10-25% of a volume of the mixture solution as recited in claim 1, Chen teaches the volume percentage of the microbial mixture is 10-25% by volume of the mixture solution (paragraph [0031]).
Regarding the limitation of wherein a Lactobacillus casei strain BCRC 10697, a Bifidobacterium longum strain BCRC 14604, and a Saccharomyces cerevisiae strain BCRC 20579 are mixed to form the microbial mixture as recited in claim 1, Chen teaches L. casei strain BCRC 10697, B. longum strain BCRC 14604, and S. cerevisiae strain BCRC 20579 can be used to form the microbial mixture (paragraph [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takagaki JP 2006-076925 (hereinafter “Takagaki”) (refer to the corresponding machine translation) in view of Salvadori et al. US 20060251633 (hereinafter “Salvadori), Tingxue CN 105154283 (hereinafter “Tingxue”) (refer to the corresponding machine translation), Masuyama et al. US 6284243 (hereinafter “Masuyama”), Desjardins et al., “Growth of Bifidobacteria and Their Enzyme Profiles” (hereinafter “Desjardins”), and Scheibl US 4724136 (hereinafter “Scheibl”).
Evidence is provided by Bioresource Collection and Research Center (hereinafter “BCRC”).  BCRC is merely used to show the other collection numbers of the specific Lactobacillus casei, Bifidobacterium longum, and Saccharomyces cerevisiae strains in claim 2.
With respect to claim 1, Takagaki teaches a process of fermenting a fruit sample (Abstract; and paragraphs [0001], [0002], and [0015]). 
Regarding the limitation of comprising the steps of: mixing a Lactobacillus casei strain, a Bifidobacterium longum strain, and a Saccharomyces cerevisiae strain to form a microbial mixture wherein a cell number ratio of the Lactobacillus casei strain, the Bifidobacterium longum strain and the Saccharomyces cerevisiae strain is 0.3-1:0.2-0.9:1-1.8 as recited in claim 1,  Takagaki teaches combining citric acid bacteria, such as Saccharomyces cerevisiae, and lactic acid bacteria, such as Lactobacillus casei and Bifidobacterium longum (paragraphs [0028], [0030], [0032], [0042], [0043], [0067] and [0070]).
However, Takagaki does not disclose a cell number ratio of the Lactobacillus casei strain, the Bifidobacterium longum strain, and the Saccharomyces cerevisiae strain is 0.3-1: 0.2-0.9: 1-1.8.
Salvadori teaches dietetic and/or pharmaceutical compositions and foodstuff based on microbial cultures selected from species of lactic bacteria (Lactobacillus casei and Bifidobacterium longum) and yeasts species (Saccharomyces cerevisiae), said species being present in microbial cultures with a concentration ranging from 106 ufc/g to 109 ufc/g (Abstract; paragraphs [0001], [0017], [0018], [0029]-[0032], [0035], [0036], [0048], and [0049]).  In one example, a combination of 50 x 109 ufc/g L. casei (Lactobacillus casei) and 50 x 109 ufc/g of Bifidobacteria (1:1 ratio) were used to ferment milk (paragraphs [0139]-[0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed ratio, from the ranges disclosed in the prior art references with the expectation of successfully preparing a fermented foodstuff of desirable nutritional and organoleptic qualities.  One of ordinary skill in the art would have been motivated to do so because Salvadori and Takagaki similarly teach combining Lactobacillus casei, Bifidobacterium longum, and Saccharomyces cerevisiae and fermenting foodstuff with a microbial mixture, Salvadori teaches the mixture consists of several microorganisms in a predefined cellular ratio (paragraph [0115]), Takagaki teaches 0.005 to 10 parts by weight of lactic acid bacteria (Lactobacillus casei and Bifidobacterium longum) and 0.001 to 15 parts by weight of yeast (Saccharomyces cerevisiae) per 100 parts by mass of fruit may be used to perform fermentation (paragraphs [0030], [0034], [0043], and [0044]), and differences in concentration generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding the limitation of preparing a fruit sample of Rosa sterilis var. leioclada as recited in claim 1, Takagaki teaches the fruit sample may be broken, crushed solution, squeezed (juice), and/or watered as needed for fermentation (paragraphs [0015]-[0017] and [0019]).
However, Takagaki does not expressly disclose the fruit sample is of Rosa sterilis var. leioclada as presently claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject any vegetable or fruit, including golden thorn pear (Rosa sterilis var. leioclada) as presently claimed, to the fermentation process of Takagaki with the expectation of successfully preparing a fermented food product of desirable nutritional and organoleptic qualities.  One of ordinary skill in the art would have been motivated to do so because it was known before the effective filing date of the claimed invention to subject the golden thorn pear (Rosa sterilis var. leioclada) to fermentation to obtain a product with medicinal and health care function with good taste as shown in Tingxue (abstract; P1, 1st paragraph), Takagaki teaches it has been known to ferment raw material of vegetable origin to improve palatability and enhance physiological activity (Problem to Be Solved and Solution, P1; and paragraphs [0001]-[0003]), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
 Regarding the limitation of fermenting the fruit sample of Rosa sterilis var. leioclada with the microbial mixture at 22-33°C for 6-15 days to obtain a fermented juice wherein a total concentration of the Lactobacillus casei strain, the Bifidobacterium longum strain, and the Saccharomyces cerevisiae strain in a mixture solution containing the microbial mixture and the fruit sample of Rosa sterilis var. leioclada is between 1.5 x 107 and 3.5 x 107 CFU/mL as recited in claim 1, modified Takagaki teaches the fruit material is fermented by citric acid fermentation (Saccharomyces cerevisiae) with added lactic acid bacteria (Lactobacillus casei and Bifidobacterium longum) for 5 days to 14 days at 20-50°C to obtain a fermented liquid (paragraphs [0027]-[0030], [0032], [0039], [0041]-[0046], [0054], [0066], and [0071]).  
The fermentation duration and temperature as taught in Takagaki overlap the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, modified Takagaki does not expressly disclose a total concentration of the Lactobacillus casei strain, the Bifidobacterium longum strain, and the Saccharomyces cerevisiae strain in a mixture solution containing the microbial mixture and the fruit sample of Rosa sterilis var. leioclada is between 1.5 x 107 and 3.5 x 107 CFU/mL.
Salvadori teaches dietetic and/or pharmaceutical compositions and foodstuff based on microbial cultures selected from species of lactic bacteria (Lactobacillus casei and Bifidobacterium longum) and yeasts species (Saccharomyces cerevisiae), said species being present in microbial cultures with a concentration ranging from 106 ufc/g to 109 ufc/g (Abstract; paragraphs [0001], [0017], [0018], [0029]-[0032], [0035], [0036], [0048], and [0049]).  In one example, a combination of 50 x 109 ufc/g L. casei (Lactobacillus casei) and 50 x 109 ufc/g of Bifidobacteria (1:1 ratio) were used to ferment milk (paragraphs [0139]-[0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed concentration, from the ranges disclosed in the prior art references with the expectation of successfully preparing a fermented foodstuff of desirable nutritional and organoleptic qualities.  One of ordinary skill in the art would have been motivated to do so because Salvadori and Takagaki similarly teach combining Lactobacillus casei, Bifidobacterium longum, and Saccharomyces cerevisiae and fermenting foodstuff with a microbial mixture, Salvadori teaches the mixture consists of several microorganisms in a predefined cellular ratio (paragraph [0115]), Takagaki teaches 0.005 to 10 parts by weight of lactic acid bacteria (Lactobacillus casei and Bifidobacterium longum) and 0.001 to 15 parts by weight of yeast (Saccharomyces cerevisiae) per 100 parts by mass of fruit may be used to perform fermentation (paragraphs [0030], [0034], [0043], and [0044]), and differences in concentration generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success.  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding the limitation of a volumetric percentage of the microbial mixture is 10-25% of a volume of the mixture solution as recited in claim 1, modified Takagaki teaches 0.005 to 10 parts by weight of lactic acid bacteria (Lactobacillus casei and Bifidobacterium longum) and 0.001 to 15 parts by weight of yeast (Saccharomyces cerevisiae) per 100 parts by mass of fruit may be used to perform fermentation (paragraphs [0030], [0034], [0043], and [0044]), which is equivalent to about .006%-20% of microbial mixture in the mixture solution and overlaps the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of wherein a Lactobacillus casei strain BCRC 10697, a Bifidobacterium longum strain BCRC 14604, and a Saccharomyces cerevisiae strain BCRC 20579 are mixed to form the microbial mixture as recited in claim 1, modified Takagaki does not expressly disclose these specifically claimed strains. 
Masuyama teaches using Lactobacillus casei ATCC 393 to ferment a food product (C1, L54-62; and C2, L55-C3, L6).  As evidenced by BCRC, ATCC 393 is another collection number for BCRC 10697 (P1).
Desjardins teaches using Bifidobacterium infantis ATCC 15702 to ferment milk products (P299: Abstract, Introduction, and Strains and Cultivation; P300: Table 1).  As evidenced by BCRC, Bifidobacterium infantis is a synonym for Bifidobacterium longum and ATCC 15702 is another collection number for BCRC 14604 (P3)
Scheibl teaches using yeast, such as Saccharomyces cerevisiae NRRL Y-139, for fermentation (C1, L52-54; and C2, L3-12).  As evidenced by BCRC, NRRL Y-139 is another collection number for BCRC 20579 (P5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any Lactobacillus casei strain, Bifidobacterium longum strain, and Saccharomyces cerevisiae strain, including Lactobacillus casei strain BCRC 10697 (ATCC 393), Bifidobacterium longum strain BCRC 14604 (Bifidobacterium infantis ATCC 15702), and Saccharomyces cerevisiae strain BCRC 20579 (NRRL Y-139), respectively, as presently claimed, in the fermentation process of modified Takagaki with the expectation of successfully preparing a fermented food product of desirable nutritional and organoleptic qualities.  One of ordinary skill in the art would have been motivated to do so because it was known before the effective filing date of the claimed invention to utilize Lactobacillus casei strain BCRC 10697, Bifidobacterium longum strain BCRC 14604, and Saccharomyces cerevisiae strain BCRC 20579 in the fermentation of foodstuff as shown in Masuyama, Desjardins, and Scheibl, Takagaki is not limited to the particular strains of Lactobacillus casei, Bifidobacterium longum, and Saccharomyces cerevisiae used in fermentation (paragraphs [0028], [0030], [0042], and [0043]), the simple selection of the particular strains chosen is a matter of choice and does not provide a patentable feature over the prior art, Masuyama teaches fermenting food product with a combination of Lactobacillus casei, Bifidobacterium longum, and Saccharomyces cerevisiae (C1, L54-62; and C2, L55-C3, L22), Desjardins teaches B. infantis (Bifidobacterium longum) are high accumulators of vitamins and should be excellent candidates for the production of fermented products used as dietary adjuncts beneficial to health (P303: Discussion-2nd paragraph), Scheibl teaches mixtures of yeast and fruit suitable for fermentation as well as the fruit and yeast contain vitamins which can be takin into by the organism (C1, L30-54; and C2, L49-66), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Response to Arguments
Applicant’s remarks filed October 21, 2022 are acknowledged.
Due to the amendments to the claims, the 35 USC 112 rejection in the previous Office Action has been withdrawn (P3).
Applicant’s arguments with respect to Chen, Takagaki, Salvadori, Tingxue, Masuyama, Desjardins, and Scheibl have been fully considered, but they are unpersuasive.
Applicant argues Chen has been listed in the domestic benefit information section of the corrected ADS, rendering this rejection in view of Chen moot (P3).
Examiner disagrees.  As discussed above, the instant application is not entitled to the benefit of the prior-filed application because the Application Data Sheet (ADS) filed October 21, 2022 has been reviewed and the correction to the benefit claim has been rejected as untimely.  Should Applicant desire to claim the benefit of the filing date of the prior application, Applicant will need to petition to have it added.  See MPEP § 211.  Therefore, the 35 USC 102(a)(1) rejection of claim 1 over Chen is maintained.
Applicant argues it is concluded that it would not have been obvious to make modifications of the cited prior references to arrive at claim 1.  Further, the cited prior references considered as a whole, alone or in combination, does not render claim 1 obvious when Rosa sterilis var. leioclada fermentation is taken into consideration. Takagaki only discloses fruit fermentation. However, there are a wide variety of fruits. It is impossible of proving that claim 1 can be arrived by mixing the fruits with bacterial strains of the recited prior references. Unexpected results can be obtained if there are differences between two parameters in the method.  It is abundantly clear that the microbial mixture formed by fermentation of claim 1 cannot be obtained by fermenting the bacterial strains disclosed by the cited prior references considered as a whole, alone or in combination (P3-P7).
Examiner disagrees.  As shown above, it would have been obvious to combine Takagaki, Salvadori, Tingxue, Masuyama, Desjardins, and Scheibl and arrive at the claimed method.  Although Takagaki does not expressly disclose the fruit sample is of Rosa sterilis var. leioclada as presently claimed, Tingxue is relied upon for this teaching.  It would have been obvious to one of ordinary skill in the art to subject any vegetable or fruit, including golden thorn pear (Rosa sterilis var. leioclada) as presently claimed, to the fermentation process of Takagaki with the expectation of successfully preparing a fermented food product of desirable nutritional and organoleptic qualities because it was known before the effective filing date of the claimed invention to subject the golden thorn pear (Rosa sterilis var. leioclada) to fermentation to obtain a product with medicinal and health care function with good taste as shown in Tingxue (abstract; P1, 1st paragraph), Takagaki teaches it has been known to ferment raw material of vegetable origin to improve palatability and enhance physiological activity (Problem to Be Solved and Solution, P1; and paragraphs [0001]-[0003]), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  
Applicant has failed to provide sufficient arguments and/or evidence to rebut the established prima facie case of obviousness.  Applicant is reminded if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793